     BRIAN J. SMITH, ESQ.
 1   Nevada Bar Number 11279
 2   Law Office of Brian J. Smith, Ltd.
     520 S. 4th St., Suite 340
 3   Las Vegas, Nevada 89101
     702-380-8248
 4   Attorney for SCAVONE
 5
                                      UNITED STATES DISTRICT COURT
 6                                         DISTRICT OF NEVADA
 7   UNITED STATES OF AMERICA,                      )
                                                    )       Case No.: 2:16-cr-00005-RFB
 8   Plaintiff,                                     )
 9                                                  )       STIPULATION TO CONTINUE
     vs.                                            )       REVOCATION HEARING
10                                                  )
     RICHARD SCAVONE,                               )
11                                                  )       (SIXTH REQUEST)
12                   Defendant.                     )
                                                    )
13
             IT IS HEREBY STIPULATED AND AGREED, by and between BRIAN J. SMITH, counsel
14
     for RICHARD SCAVONE, Christopher Chiou, Acting United States Attorney, and NICHOLAS D.
15
16   DICKINSON, Assistant United States Attorney, that the revocation hearing currently scheduled for

17   May 11, 2021, at the hour of 10:00 a.m., be vacated and set to a date and time convenient to this
18   court, but in no event earlier than sixty (60) days.
19
             This Stipulation is entered into for the following:
20
21           1. The pending petition involves a New York State criminal charge. Defendant Scavone’s

22                scheduled court date in that matter is July 1, 2021, because of the COVID pandemic.
23           2. The parties anticipate Defendant Scavone’s state case will affect the resolution of the
24
                  pending petition.
25
             3. Defendant Scavone, who is not in custody, agrees to the continuance.
26
             4. Brian J. Smith, counsel for Scavone is in agreement with this continuance.
27
28   //

     //
            5. Counsel for the government is in agreement with this continuance.
 1
            6. The additional time requested by this stipulation is made in good faith and not for
 2
 3             purpose of delay.

 4          7. Additionally, denial of this request or continuance would result in a miscarriage of
 5             justice.
 6
            This is the sixth stipulation to continue filed herein.
 7
            DATED this 10th day of May, 2021.
 8
 9   RESPECTFULLY SUBMITTED BY:
10
     CHRISTOPHER CHIOU
11
     Acting United States Attorney
12
13          /s/ Nicholas D. Dickinson                                        /s/ Brian J. Smith
     NICHOLAS D. DICKINSON, ESQ.                                      BRIAN J. SMITH, ESQ.
14   Assistant United States Attorney                                 Attorney for SCAVONE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
     BRIAN J. SMITH, ESQ.
 1   Nevada Bar Number 11279
     Law Office of Brian J. Smith, Ltd.
 2
     520 S. 4th St., Suite 340
 3   Las Vegas, Nevada 89101
     702-380-8248
 4   Attorney for SCAVONE
 5                                    UNITED STATES DISTRICT COURT
 6                                        DISTRICT OF NEVADA
 7   UNITED STATES OF AMERICA,                     )
                                                   )       Case No.: 2:16-cr-00005-RFB
 8   Plaintiff,                                    )
                                                   )       FINDINGS AND ORDER ON
 9
     vs.                                           )       STIPULATION
10                                                 )
     RICHARD SCAVONE,                              )
11                                                 )       (SIXTH REQUEST)
                     Defendant.                    )
12
                                                   )
13
                      FINDINGS OF FACT, CONCLUSION OF LAW AND ORDER
14
             Based upon the submitted Stipulation of the parties, and good cause appearing therefore, the
15
     Court finds that:
16
             1. The pending petition involves a New York State criminal charge. Defendant Scavone’s
17
                  scheduled court date in that matter is July 1, 2021, because of the COVID pandemic.
18
             2. The parties anticipate Defendant Scavone’s state case will affect the resolution of the
19
20                pending petition.

21           3. Defendant Scavone, who is not in custody, agrees to the continuance.
22           4. Brian J. Smith, counsel for Scavone is in agreement with this continuance.
23
             5. Counsel for the government is in agreement with this continuance.
24
     //
25
26   //

27   //

28   //

                                                       3
                                            CONCLUSIONS OF LAW
 1
               1. Denial of this request for continuance would deny the defendant sufficient time to be able
 2
                   to fairly resolve his case, taking into account the exercise of due diligence.
 3
 4             2. The additional time requested by this stipulation is made in good faith and not for

 5                purpose of delay.

 6             3. Additionally, denial of this request or continuance would result in a miscarriage of
 7
                  justice.
 8
               This is the sixth stipulation to continue filed herein.
 9
                                                       ORDER
10
               IT IS THEREFORE ORDERED that the calendar call currently scheduled for May 11,
11
     2021, at the hour of 10:00 a.m., be vacated and continued to          July 27, 2021            at   the
12                 9:00
     hour of                   a.m.
13             DATED this      10th    of May, 2021.
14
15
                                                       RICHARD F. BOULWARE, II
16
                                                       UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                           4
